t c summary opinion united_states tax_court christian sioui petitioner v commissioner of internal revenue respondent docket no 24843-13s filed date christian sioui pro_se alexander n martini for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax in an amendment to answer filed date respondent claimed an increased deficiency and a sec_6662 accuracy-related_penalty the issues for decision arising from both the notice and the amendment to answer are whether petitioner is entitled to various trade_or_business expense deductions claimed on a schedule c profit or loss from business and whether petitioner is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and they are so found at the time that the petition was filed and at all other times relevant here petitioner resided in florida during the year in issue petitioner was employed as a solution architect for perficient inc perficient petitioner’s position with perficient required him to continued internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar travel at least weeks in mostly to detroit michigan to provide consulting services to ford direct a perficient client petitioner also traveled to california to attend aji network conferences and the atlassian summit conference and canada on business related to his employment with perficient during perficient’s travel and expense policy reimbursement policy entitled petitioner to reimbursement for employee business-related expenses including travel_expenses cellular telephone service training and professional development expenses and office expenses perficient reimbursed petitioner on a semimonthly basis in accordance with its reimbursement policy taking into account expenses for airfares and related fees ground transportation such as rental cars parking lodging and meals and incidental_expenses during petitioner received approximately dollar_figure in travel expense reimbursements from perficient petitioner was also the sole_proprietor of a consulting business that he operated before and during under the name kwak communications kwak petitioner maintained a business checking account for kwak he routinely transferred money from his personal bank account to kwak’s business checking account in order to pay perficient-related travel_expenses according to petitioner he used microsoft money to keep track of kwak’s expenses for federal_income_tax return preparation purposes but no reports generated by that program were made available at trial instead in a schedule prepared shortly before trial petitioner reconstructed expenses that he claims to have paid in connection with kwak’s trade_or_business during the year in issue bank statements sales receipts and other documents included with this schedule of expenses substantiate some of those expenses petitioner prepared his own federal_income_tax return which shows his dollar_figure wage income from perficient that return includes a schedule c on which the income and expenses attributable to kwak are shown the kwak schedule c shows dollar_figure of gross_receipts and dollar_figure of expenses resulting in a dollar_figure loss which is taken into account in the computation of the adjusted_gross_income reported on petitioner’ sec_2010 return more specifically the following deductions are claimed on the kwak schedule c expense amount advertising dollar_figure car and truck big_number commissions and fees contract labor big_number mortgage other legal and professional services big_number office big_number rent or lease vehicles machinery and equipment big_number repairs and maintenance big_number supplies big_number taxes and license sec_472 travel big_number meals and entertainment utilities big_number wages big_number in the notice respondent disallowed the deductions for car and truck expenses legal and professional services travel and meals and entertainment_expenses the increased deficiency claimed in the amendment to answer results from the disallowance of the remaining deductions according to respondent the only trade_or_business_expenses that petitioner incurred during related to his employment with perficient and to the extent he incurred any such expenses he has been reimbursed or could have been reimbursed by perficient discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a indopco inc v 2petitioner does not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not commissioner 503_us_79 292_us_435 respondent bears the burden_of_proof with respect to the increased deficiency and sec_6662 accuracy-related_penalty claimed in the amendment to answer see rule a i schedule c deductions taxpayers must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 an employee_business_expense is not deductible as ordinary and necessary if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 sec_274 imposes strict substantiation requirements for travel entertainment gift and listed_property including passenger automobiles expenses 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer generally must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date petitioner claimed a dollar_figure deduction for expenses reported on the kwak schedule c according to petitioner these expenses are ordinary and necessary business_expenses of kwak according to respondent petitioner failed to substantiate the expenses at issue and is therefore not entitled to a deduction for any of the expenses reported on the kwak schedule c the court carefully reviewed the record including petitioner’s schedule of expenses prepared shortly before trial numerous canceled checks bank statements and receipts petitioner submitted into evidence to substantiate the amounts at issue the court is satisfied that petitioner is not entitled to a deduction for any expense reported on the kwak schedule c petitioner admittedly did not keep accurate records to the extent that petitioner connected an item of substantiation to a deduction the deduction was being claimed for a personal_expense or for a perficient-related expense that was reimbursed or reimbursable by perficient with respect to the disallowed deductions that respondent claimed in the amendment to answer respondent has met his burden_of_proof otherwise we find that petitioner failed to meet his burden_of_proof with respect to the deductions claimed on the kwak schedule c that were disallowed in the notice accordingly petitioner is not entitled to a deduction for any expense reported on the kwak schedule c ii accuracy-related_penalty lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty that section imposes an accuracy-related_penalty equal to of the underpayment_of_tax that is attributable to negligence or other specified grounds negligence as used in sec_6662 is defined as any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 respondent bears the burden_of_proof with respect to the accuracy-related_penalty claimed in the amendment to answer see rule a petitioner failed to maintain adequate substantiating records for many of the expenses underlying the deductions claimed on hi sec_2010 return to the extent that petitioner did maintain substantiating records the records show that the expenses were personal see sec_262 or related to his employment with perficient and that he was or could have been reimbursed for them petitioner’s failure to keep adequate_records and his treatment of reimbursed or reimbursable perficient- related employee business_expenses as expenses relating to kwak render him liable for an accuracy-related_penalty respondent’s imposition of the penalty in the amendment to answer is sustained to reflect the foregoing because the amendment to answer fails to include the amount of the increased deficiency or the amount of the accuracy-related_penalty decision will be entered under rule
